[Cite as State v. Clinchscales, 2021-Ohio-100.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                LOGAN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 8-20-15

        v.

DONOVAN R. CLINCHSCALES,                                   OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Logan County Common Pleas Court
                           Trial Court No. CR 19 03 0082

                                       Judgment Affirmed

                            Date of Decision: January 19, 2021




APPEARANCES:

        William T. Cramer for Appellant

        Sarah J. Warren for Appellee
Case No. 8-20-15


ZIMMERMAN, J.

        {¶1} Defendant-appellant, Donovan R. Clinchscales (“Clinchscales”),

appeals the April 27, 2020 judgment entry of sentence of the Logan County Court

of Common Pleas Court, General Division. We affirm.

        {¶2} On March 12, 2019, the Logan County Grand Jury indicted

Clinchscales on three criminal charges: Count One of Attempted Rape in violation

of R.C. 2923.02(A), 2923.02(E)(1), and 2907.02(A)(2), (B), a second-degree

felony; Count Two of Gross Sexual Imposition in violation of R.C. 2907.05(A)(1),

(C)(1), a fourth-degree felony; and Count Three of Kidnapping in violation of R.C.

2905.01(B)(2), (C)(1), a second-degree felony.                   (Doc. No. 2).         Clinchscales

appeared for arraignment on May 17, 2019 and entered pleas of not guilty. (Doc.

No. 16).

        {¶3} On April 1, 2020, Clinchscales entered his guilty plea in the trial court

under a negotiated plea agreement, which included a joint sentencing

recommendation.1 (Doc. Nos. 98, 131); (Apr. 27, 2020 Tr. at 3-4). Specifically, in

exchange for his guilty plea to a bill of information charging Clinchscales with one

count of Attempted Felonious Assault in violation of R.C. 2923.02 and R.C.

2903.11(A)(1), a third-degree felony, the State agreed to dismiss the three-count



1
  The State and Clinchscales jointly recommended community control sanctions with a condition being
treatment at River City Correctional Center, a community based correctional facility where Clinchscales
could receive sex-offender programming. (Doc. Nos. 100, 131); (Apr. 27, 2020 Tr. at 3-4).

                                                 -2-
Case No. 8-20-15


indictment. (Doc. Nos. 100, 130); (Apr. 1, 2020 Tr. at 5). The trial court accepted

Clinchscales’s guilty plea, found him guilty, dismissed the indictment, and ordered

a presentence investigation (“PSI”). (Id.); (Id. at 22-26).

         {¶4} On April 27, 2020, the trial court sentenced Clinchscales to 30 months

in prison.2 (Doc. No. 107). On May 11, 2020, Clinchscales filed his notice of appeal

and raises one assignment of error for our review. (Doc. No. 118).

                                         Assignment of Error

         By clear and convincing evidence, the record does not support the
         trial court’s decision to reject a joint recommendation of
         community control in favor of a prison term.

         {¶5} In his assignment of error, Clinchscales argues that the trial court erred

by imposing a prison term, rather than, the joint sentencing recommendation. In

particular, he argues that the record does not support the trial court’s sentence.

                                           Standard of Review

         {¶6} Under R.C. 2953.08(G)(2), an appellate court will reverse a sentence

“only if it determines by clear and convincing evidence that the record does not

support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.” State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002,

¶ 1. Clear and convincing evidence is that “‘which will produce in the mind of the



2
  The trial court ordered that Clinchscales receive 201 days’ jail-time credit, pay $367 in restitution, and that
the costs of prosecution under R.C. 2929.18(A) and 2947.23 and court costs be waived. (Doc. No. 107);
(Apr. 27, 2020 Tr. at 8).

                                                      -3-
Case No. 8-20-15


trier of facts a firm belief or conviction as to the facts sought to be established.’” Id.

at ¶ 22, quoting Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the

syllabus.

                                        Analysis

       {¶7} “‘[T]rial courts have full discretion to impose any sentence within the

statutory range.’” State v. Smith, 3d Dist. Seneca No. 13-15-17, 2015-Ohio-4225,

¶ 10, quoting State v. Noble, 3d Dist. Logan No. 8-14-06, 2014-Ohio-5485, ¶ 9,

citing State v. Saldana, 3d Dist. Putnam No. 12-12-09, 2013-Ohio-1122, ¶ 20. In

this case, as a third-degree felony, Attempted Felonious Assault, carries a non-

mandatory sanction of 9-months to 36-months imprisonment. R.C. 2923.02; R.C.

2903.11(A)(1); 2929.13(C); 2929.14(A)(3)(b). Because the trial court sentenced

Clinchscales to 30 months in prison, the trial court’s sentence falls within the

statutory range. “[A] sentence imposed within the statutory range is ‘presumptively

valid’ if the [trial] court considered applicable sentencing factors.”           State v.

Maggette, 3d Dist. Seneca No. 13-16-06, 2016-Ohio-5554, ¶ 31, quoting State v.

Collier, 8th Dist. Cuyahoga No. 95572, 2011-Ohio-2791, ¶ 15.

       {¶8} “R.C. 2929.11 provides, in pertinent part, that the ‘overriding purposes

of felony sentencing are to protect the public from future crime and to punish the

offender.’” Smith at ¶ 10, quoting R.C. 2929.11(A). “In advancing these purposes,

sentencing courts are instructed to ‘consider the need for incapacitating the offender,


                                           -4-
Case No. 8-20-15


deterring the offender and others from future crime, rehabilitating the offender, and

making restitution to the victim of the offense, the public, or both.’” Id., quoting

R.C. 2929.11(A). “Meanwhile, R.C. 2929.11(B) states that felony sentences must

be ‘commensurate with and not demeaning to the seriousness of the offender’s

conduct and its impact upon the victim’ and also be consistent with sentences

imposed in similar cases.” Id., quoting R.C. 2929.11(B). “In accordance with these

principles, the trial court must consider the factors set forth in R.C. 2929.12(B)-(E)

relating to the seriousness of the offender’s conduct and the likelihood of the

offender’s recidivism.” Id., citing R.C. 2929.12(A). “‘A sentencing court has broad

discretion to determine the relative weight to assign the sentencing factors in R.C.

2929.12.” Id. at ¶ 15, quoting State v. Brimacombe, 6th Dist. Lucas No. L-10-1179,

2011-Ohio-5032, ¶ 18, citing State v. Arnett, 88 Ohio St.3d 208, 215 (2000).

       {¶9} “Although the trial court must consider the purposes and principles of

felony sentencing set forth in R.C. 2929.11 and the sentencing factors listed in R.C.

2929.12, the sentencing court is not required to ‘state on the record that it considered

the statutory criteria or discuss[ed] them.’” Maggette at ¶ 32, quoting State v.

Polick, 101 Ohio App.3d 428, 431 (4th Dist.1995). “A trial court’s statement that

it considered the required statutory factors, without more, is sufficient to fulfill its

obligations under the sentencing statutes.” Id., citing State v. Abrams, 8th Dist.




                                          -5-
Case No. 8-20-15


Cuyahoga No. 103786, 2016-Ohio-4570, ¶ 14, citing State v. Payne, 114 Ohio St.3d

502, 2007-Ohio-4642, ¶ 18.

       {¶10} At Clinchscales’s sentencing hearing and in its sentencing entry, the

trial court considered the R.C. 2929.11 and 2929.12 factors. (Apr. 27 Tr. at 5-7);

(Doc. Nos. 107, 131). Specifically, the trial court considered “the purposes and

principles of sentencing set forth in R.C. 2929.11,” and in exercising its discretion,

the trial court considered those factors “relating to the likelihood of the offender’s

recidivism” provided in division (D) as required by R.C. 2929.12(A) when the court

considered the need to deter or incapacitate Clinchscales. R.C. 2929.12(A). (See

Apr. 27, 2020 Tr. at 5-7); (Doc. Nos. 107, 131). In assessing whether Clinchscales

was likely to commit future crimes, the trial court considered Clinchscales’s prior

juvenile delinquency record and determined that he had “a history of criminal

conduct that includes a prior violent sexual offense”. (Apr. 27, 2020 Tr. at 7); (Doc.

No. 131). See R.C. 2929.12(D)(2). Moreover, the trial court in its consideration of

the PSI, determined that Clinchscales “does not show any remorse” as a result of

his claim that “he was set up by the victim”. (Id.); (Id.). See R.C. 2929.12(D)(5).

       {¶11} Further, the trial court also considered that Clinchscales had a bond

violation during the pendency of his case, and that the victim in this case suffered

serious physical harm as a result of the offense, “including burns and disfigurement




                                         -6-
Case No. 8-20-15


to her person.” (Apr. 27, 2020 Tr. at 6-7); (Doc. No. 131). See R.C. 2929.12(A),

(B)(2).

          {¶12} The trial court did not find any of R.C. 2929.12(C) factors applied

indicating that Clinchscale’s conduct was less serious. (Apr. 27, 2020 Tr. at 6);

(Doc. No. 131). Moreover, the trial court did not find any factors in R.C. 2929.12(E)

indicating that Clinchscales is not likely to commit future crimes applied.

          {¶13} After weighing the seriousness and recidivism factors, considering the

victim impact statement, and the PSI, the trial court ultimately determined that

Clinchscales’s joint sentencing recommendation was contrary to the overriding

purposes of felony sentencing, and that a 30-month prison term was appropriate

under the facts presented. (See Apr. 27, 2020 Tr. at 7); (Doc. No. 131). See also

R.C. 2929.11(B).

          {¶14} In our review of the record, we conclude that the trial court’s findings

are clearly and convincingly supported by the record. Thus, it was within the trial

court’s discretion to impose a prison sentence as “the most effective way to comply

with the purposes and principles of sentencing set forth in section 2929.11 of the

Revised Code.”         R.C. 2929.12(A).      Accordingly, based on the foregoing,

Clinchscales’s sentence is not clearly and convincingly contrary to law because it is

within the permissible statutory range, and the trial court properly considered the




                                           -7-
Case No. 8-20-15


criteria set forth in R.C. 2929.11 and 2929.12. See Maggette, 2016-Ohio-5554, at ¶

36.

       {¶15} For these reasons, Clinchscales’s sole assignment of error is overruled.

       {¶16} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

WILLAMOWSKI, P.J. and SHAW, J., concur.

/jlr




                                        -8-